Citation Nr: 1549820	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability.
 
2.  Entitlement to an initial disability rating greater that 10 percent for a service connected left knee disability claimed as left knee medial meniscus tear and torn ACL with residual arthralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to May 1977 and from May 2001 to February 2003.  He also served with the Army National Guard with periods of active duty for training (ACDUTRA).  Special orders associated with the claims file show that the Veteran was authorized to perform active duty for special work (ADSW) in Honduras from January 10, 1998 to June 14, 1998.  See special orders dated January 7 and 10, 1998 (citing to 10 U.S.C. § 672(D)).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board previously remanded these claims in July 2014 and May 2011.   

The Veteran appeared and provided testimony before the undersigned in August 2010.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a right knee disability to include as secondary to a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has not had subluxations or lateral instability affecting his left knee of a moderate or greater severity during the appeal period.

2.  The Veteran has a surgically absent left knee meniscus that was shown to be painful to palpation.  

3.  During the course of the appeal, the Veteran has had left knee painful motion resulting in non-compensable loss of range of motion but has not had extension limited to 10 degrees or less or flexion limited to 45 degrees or less during any period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a disability rating greater than 10 percent for lateral instability or subluxation of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71 Diagnostic Code 5257 (2015).

2.  The criteria have been met for a 10 percent disability rating, but no higher, for removal of semilunar cartilage that is symptomatic.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71 Diagnostic Code, 5259 (2015).

3.  The criteria have been met for a 10 percent disability rating, but no higher, for limitation of motion due to arthritis of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71 Diagnostic Codes 5003, 5010, 5260, 5261 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings - Left Knee

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

It is noted that 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 provide criteria for rating disability due to knee ankylosis, cartilage dislocation, tibia and fibula impairment, and genu recurvatum.  The evidence is against findings that the Veteran has ever had these conditions.  

The RO initially evaluated that Veteran's service connected left knee disability under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257, for "knee, other impairment of" which is essentially for lateral instability or subluxation which was described as left knee medial meniscus tear and torn ACL with residual arthralgia.  

The diagnostic code designation 5299-5257, indicated that the diagnosed disability was not listed in the rating Schedule (5299), but was rated by analogy to a listed condition based on the affected function, physical location, and symptomatology (5257, for other knee disabilities manifested by recurrent subluxation or lateral instability). 

Normal range of motion of the knee is from 0 degrees of extension (leg in straight line from hip to heel) to 140 degrees of flexion (leg bent with heel near posterior thigh). See 38 C.F.R. § 4.71a, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a Diagnostic Code 5257.  

Diagnostic Code 5259 provides that a 10 percent rating is to be assigned for cartilage, semilunar, removal of, symptomatic.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.59(f). 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

A March 2007 VA joint examination report shows that the Veteran reported pain and swelling of his left knee.  The VA examiner noted that the Veteran did not exhibit symptoms of constitutional arthritis or have any incapacitating episodes of arthritis.  It was noted that the Veteran used a knee brace for walking.  The Veteran reported symptoms of the left knee disability consisting of giving way, instability, pain, stiffness, weakness, and episodes of dislocations or subluxations several times per year.  The Veteran also reported locking episodes one to three times per month and joint effusion.  He reported incidents of flare-ups that were severe and occurred two to three times per week.  The Veteran reported that his flare-ups caused total limitation of motion or other functional impairments.  

Physical examination of the left knee showed that the Veteran had a normal gait.  Range of motion examination showed flexion from 60 to 140 degrees with pain noted at 60 degrees.  Repetitive use testing showed additional loss of range of motion from 70 to 120 degrees with pain noted.  Extension was noted from 120 to 60 degrees with pain noted at 80 degrees.  Repetitive use testing showed loss of range of motion from 120 degrees to 70 degrees with pain noted.  The examiner reported that there was no loss of bone or part of bone.  Inflammatory arthritis was not noted.  The examiner found there was no joint ankylosis.  The examiner reported that the Veteran had a left knee medial meniscus tear and torn ACL w/residual arthralgia and limited range of motion.  The examiner remarked that the Veteran did have functional impairment of 35 to 40 percent and would not be able to participate in heavy physical labor activities but sedentary jobs with light physical activities would be ideal.  

An April 2009 VA examination reports shows that the Veteran reported pain, giving way, stiffness, weakness, episodes of dislocations or subluxations occurring several time per year, locking episodes, and effusion.  He reported severe flare-ups every two to three weeks that lasted three to seven days.  Range of motion testing showed pain with knee flexion 60 to 140 degrees, extension was normal to zero degrees.  No joint ankylosis was noted.  The examiner reported that the Veteran did exhibit left knee crepitus with clicking and grinding.  No instability of the knee was noted.  The Veteran was assessed to have a surgically absent meniscus with a negative McMurray's test.  The Veteran was diagnosed with left knee medial meniscus tear with residual arthralgia and limited range of motion.  The examiner remarked that the Veteran would have problems with lifting and carrying, as well as a lack of stamina.  

The reporting of the range of motion in the 2007 and 2009 examination reports is atypical.  The 2007 report of flexion from 60 to 140 degrees and extension from 120 to 60 degrees, standing alone, could be interpreted as the Veteran having motion only between this points.  However, such interpretation does not make sense because the starting point for extension is less than the ending point for flexion.  What does make sense is that the examiner was describing painful motion.  Also, reading the data as motion that does not include extension past 60 degrees is inconsistent with the remainder of the report, including that the Veteran would be able to participate in light physical activity but should avoid squatting or lifting.

The same is true with regard to the 2009 report.  There, the extension is listed as to zero degrees but flexion is listed as from 60 to 140 degrees.  Viewing this as flexion only between 60 and 140 degrees does not account for how the Veteran went from the normal zero angle to the 60 degree angle.  

That the interpretation of extension to zero degrees and flexion starting at zero degrees, with pain from 60 to 140 degrees of flexion and pain during extension is also consistent with the Veteran's own report of his symptoms.  During the hearing before the undersigned, the Veteran reported that he could not bend his knee all the way and had problems going up and downs steps and with this knee giving way.  He also referred to the effect of his knee disabilities on social activities, explaining that he was no longer comfortable on the dance floor because of the knee feeling wobbly.  If his motion did not include from 0 to 60 degrees of flexion and 60 to 0 degrees of extension, his report of symptoms would surely have been quite different.  

Additionally, the report of a July 2005 examination signed by a physician of MDSI Physician Services shows that the Veteran had motion of both knees from 0 degrees of extension to 130 degrees of flexion.  There is no evidence that he lost motion from 0 to 60 degrees from July 2005 to February 2007.  Thus, the Board concludes that the reported range of motion refers to painful motion and that the Veteran had motion from 0 to 60 degrees, both in flexion and extension, at the time of each examination.  

A September 2014 VA examination report shows that the Veteran reported that his left knee experienced flare-ups.  Range of motion testing showed left knee flexion to 130 degrees with painful motion noted at 110 degrees.  Left knee extension was noted at zero degrees with no objective evidence of painful motion.  Repetitive use testing showed no additional loss of range of motion.  The examiner also noted that the Veteran's left knee showed excess fatigability and pain on movement.  Tenderness or pain to palpation for the joint line or soft tissue was noted for the left knee.  Muscle strength testing showed left knee flexion noted as 4/5 and extension was 5/5.  Joint stability testing showed normal results.  The examiner noted that the Veteran did have a left knee meniscal tear and did undergo a meniscectomies in 2001 and 2003.  The examiner reported that the Veteran did have residuals of the meniscectomy that consisted of pain.  The Veteran reported wearing a knee brace.  Imaging studies shows that the Veteran did have arthritis of the left knee.  

After a review of the evidence of record, the Board finds that the evidence is against assigning a higher schedular rating for lateral instability or subluxation of the knee under Diagnostic Code 5257.  The Board notes that while during the March 2007 VA examination, the Veteran reported left knee instability and episodes of subluxations, subsequent examinations conducted in April 2009 and September 2014 show no reports of such symptoms.  Additionally, both the April 2009 and September 2014 VA examiners specifically found no objective evidence of left knee instability.  There are no objective findings of instability or subluxation from the 2007 examination.  While the Veteran did report episodes of subluxations, objective evidence obtained during VA examinations showed no signs of partial dislocations for the left knee joint.  Therefore, the Board finds that the Veteran's left knee symptoms do no more nearly approximate the criteria for the next higher rating under Diagnostic Code 5257 which would require moderate recurrent subluxation or lateral instability.  

However, the Board finds that the evidence is clear that the Veteran has a surgically absent meniscus of the left knee that is symptomatic with pain to palpitation which was noted by both the April 2009 and September 2014 VA examiners.  Therefore, the Board finds that a separate rating of 10 percent is warranted under Diagnostic Code 5259.  That is the highest schedular rating available for this condition.  

The Board also finds that during the VA examinations, the Veteran's service connected left knee condition did not approximate the criteria for a compensable rating under Diagnostic Code 5260 or 5261 even taking into account painful motion.  The Veteran has been showed to achieve knee flexion to at least 120 degrees with pain and has always been able to achieve extension to 0 degrees.  The preponderance of evidence is against a finding that any of the DeLuca factors resulted in functional loss to warrant a rating under Diagnostic Code 5260 and 5261 are not warranted. 

However, during the September 2014 VA examination, medical evidence that the Veteran has arthritis of the left knee and that arthritis is an extension of the condition for which service connection was established.  His reports of pain of the left knee and the findings during the September 2014 examination of his left knee approximates the criteria for a 10 percent rating by application of 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59.  See Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011) (explaining that when arthritis is noncompensable under a diagnostic code for limitation of motion, and "only when arthritic pain does not cause limitation of motion, or causes limitation of motion that does not rise to a compensable level, will a 10 [percent] rating under [Diagnostic Code] 5003 be appropriate").  

In awarding the Veteran separate ratings for painful motion of the knee and removal of semilunar cartilage of the knee, in addition to what has already been assigned by RO for knee subluxation and instability, the Board finds that there is no overlapping or duplication of symptomatology between the symptoms of involving the Veteran's limitation of motion of the knee due to arthritis, removal of the semilunar cartilage of the knee, and his knee instability.  The pain present on palpation is not the same as the pain on motion and the instability is a separate manifestation.  As such, ratings for limitation of motion due to arthritis, joint instability, and removal of cartilage do not violate the rule against pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Finally, the Board has not ignored the Veteran's reports of flare-ups with 100 percent disability during flare-ups.  However, this is inconsistent with the objective evidence of record and the Board finds that his reports of flare-ups is insufficient to support a finding that his left knee disability approximates higher or additional ratings beyond what the Board has found to be approximated.  

Also considered by the Board is whether referral for a rating outside of the rating schedule is warranted.  The Board concludes that it is not. 

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Veteran' symptoms are pain, and some noncompensable limitation of flexion for the left knee.  He had previously undergone a meniscectomy with residuals of pain, grinding, and clicking.  The rating schedule addresses his symptoms via sections 4.40, 4.45, 4.59, and 4.71a Diagnostic Codes 5003, 5257, and 5259.  His use of a brace for the left knee disability is not a symptom that places his disability outside of the rating schedule.  Rather it is his method of addressing his symptoms.  Such use therefore does not satisfy the first element of Thun. 

The factors listed at 38 C.F.R. § 4.40 and § 4.45 encompass all of the Veteran's symptoms either found on examination or reported by the Veteran with regard to motion of his knee and Diagnostic Code 5257 takes into account his instability.  The rating schedule also addresses his level of disability.  In this regard, the schedular criteria provide higher ratings for more limitation of function including limitation of function due to pain.  Those higher ratings are not for application in this case because the Veteran's disability does not approximate the criteria for higher ratings.   

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has service-connected disabilities of a left knee medial meniscus tear and torn ACL with residual arthralgia, tinnitus, and bilateral hearing loss.  The record shows that he is properly compensated for all of his service connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his other service connected disabilities acting with the left knee disability, that makes the schedular standards inadequate with regard to his left knee disability. 

The criteria for referral for extraschedular consideration have not been met. 

In summary, the Board finds that the criteria have been approximated for a separate 10 percent rating, under Diagnostic Code 5003 by application of 38 C.F.R. § 4.59, for left knee medial meniscus tear and torn ACL with residual arthralgia and for a separate 10 percent rating for symptomatic removal of semilunar cartilage of the left knee.  The Board also finds preponderance of evidence shows that disability due to medial meniscus tear and torn ACL with residual arthralgia does not approximate the criteria for any additional or higher ratings to include for lateral instability, for any time on appeal or for referral for extraschedular consideration; there is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice with regard to the knee issues in a letter sent to the Veteran in December 2006.  To the extent that such notice was after the initial unfavorable adjudication, the Veteran has had a meaningful opportunity to participate in the development of those issues and the AOJ has readjudicated the claims as recently as in the December 2014 Supplemental Statement of the Case.  There has thus been no prejudice to the Veteran due to the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration  (SSA). 

VA provided adequate examinations with regard to the left knee issue, as already explained in this decision. 

In July 2014, the Board remanded the knee issues for further development, including requesting information from the Veteran and affording him an examination.  There was compliance with that Remand by way of September 2014 examination.   

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that is the subject of the decision on this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.



ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability based upon recurrent subluxation or lateral instability is denied.

A separate 10 percent rating is granted for symptomatic removal of the semilunar cartilage of the left knee is granted, subject to the laws and regulations governing the disbursement of monetary benefits.  

A separate 10 percent rating but no higher is granted for limitation of function due to arthritis from the Veteran's left knee medial meniscus tear and torn ACL with residual arthralgia, subject to the laws and regulations governing the disbursement of monetary benefits.


REMAND

In the July 2014 Remand, the Board directed that the examiner must provide an opinion with regard to onset or incurrence of a right knee disability during service (as well as whether the Veteran's left knee disability had caused or aggravated a right knee disability.  

VA afforded the Veteran an examination in September 2014 with regard to his right knee disability.  The examiner indicated that the Veteran's service treatment records could not be identified within the VBMS system and therefore an opinion as to whether the Veteran's right knee disability was incurred in or aggravated by active service could not be provided.  The Board has reviewed the Veteran's VBMS file and notes that the Veteran's service treatment records are indeed a part of the Veteran's claims file.  Therefore, the Board must remand this matter for another opinion by an examiner that must review the entire claims file to include the service treatment records and render an opinion regarding in-service onset or causation of a current right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine etiology of his right knee condition.  The examiner must review the claims file, including the service treatment records, and must note that review in the report.  It is noted that the service treatment records are presently labeled in VBMS as "Medical Treatment Record - Government Facility" and include more than one entry in the system.  The examiner must include a detailed rationale for any opinion provided.  The examiner is requested to set forth all manifestations of the right knee disability.  The examiner must provide a medical opinion, supported by a rationale, as to whether it is as least as likely as not (50 percent probability or greater) that any current right knee disability was caused by or had onset during the Veteran's active service.  

2.  Then readjudicate the claim that is the subject of this Remand.  If any benefit sought is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

(CONTINUED ON NEXT PAGE)


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


